Woods, J.,
delivered the opinion of the court.
The hill and amended bill filed by the appellant in the chancery court of Washington county has a threefold aspect: (1) It seeks to impress a trust upon the assets of the bank of Greenville to the amount of $10,000, on the case thus made by it, praying, to that end, to be subrogated to the supposed rights of the two cotton buyers, Hall and Pullen; (2) it seeks to charge the Hanover National Bank, of New York, as trustee, for the amount of the two bills of exchange drawn by the Bank of Greenville in favor of the appellant; and (3) it prays a personal decree against the defendant, Pollock, late president of the Bank of Greenville.
The material averments of the pleadings on which the alleged right to relief is based, are substantially these, viz.: C. E. F. Hall, a local cotton buyer in Greenville, shipped to John Paton & Co., New York, 182 bales of cotton, for the price of $6,862.71, and he drew his draft on the consignees for that amount, attaching the bill of lading given by the carrier of the cotton to the draft. This draft and bill of lading Hall then delivered to the Bank of Greenville, said bank obligating itself to pay Hall’s checks drawn on itself in favor of the parties from whom the cotton was purchased. In part payment of this cotton, Hall drew his check on the Bank of Greenville for $5,796.84, and this check the appellant accepted in due course of its banking business. On presentation of this check, drawn by Hall in favor of the vendor of *277the cotton (whose identity is not disclosed], to the Bank of Greenville, said bank did not have the ready money with which to meet the check, and, instead of paying the check in money, gave one of the bills of exchange of $5,000 now sought to be impressed with a trust character, gave its due-bill for $320, and paid the balance of $476.84 in cash, and the appellant surrendered up to the Bank of Greenville Hall’s check for the $5,796.84. This is the statement of fact touching the first bill of exchange of $5,000.
The other bill of exchange, of equal amount, was acquired by appellant in the following manner: On the day after the transaction just detailed, appellant acquired another check, for $600, drawn by Hall on the Bank of Greenville, in payment of cotton purchased by him, and, to secure the said bank, Hall drew on the consignee for that amount, attached the bill of lading to the draft, and delivered the same to the Bank of Greenville, the said bank obligating itself to honor Hall’s checks given to the vendor of the cotton. In exactly the same way the appellant, in the due course of its banking business, acquired possession of a check of B. F. Pullen for $2,000, drawn on the Bank of Greenville to pay for cotton purchased by Pullen, and Pullen secured said bank by delivering to it his draft on the consignee of the cotton for the amount of the purchase-price, attaching thereto the bill of lading. On the same day, appellant loaned the Bank of Greenville $2,000 in money. At the close of the day’s business, and when the two banks made their usual settlement of the day’s transactions, the appellant presented for payment to the Bank of Greenville the check of Hall for $600, the check of Pullen for $2,000, the due-bill of the cashier of the Bank of Greenville of the day preceding for $320.25, the due-bill of the cashier of the Bank of Greenville for the $2,000 loaned by appellant the. same day, together with other demands amounting to $80, all aggregating the sum of $5,000; but again, instead of demanding and requiring payment in money, the appellant received the second bill' of exchange *278for $5,000, drawn by the Bank of Greenville on the Hanover National Bank, of New York.
This, in brief, is appellant’s case, and it is lacking, in every aspect, of every element of trust. The sellers of the cotton to Hall and Pullen have been fully paid, and have no rights of any character. Hall and Pullen have been protected according to the obligation of the Bank of Greenville; their checks on that bank have been paid and surrendered and taken up by the bank on which they were drawn. These checks the appellant acquired in the course of its daily business as a bank, and, on presentation for payment, they were surrendered, and the bills of exchange taken instead of the cash. The appellant was entitled to demand and receive the face of the Hall and Pullen checks in money before parting with them; it did not elect to pursue its right to payment in currency, but consented to receive the bills of exchange drawn by its debtor on its New York correspondent instead. It occupies no better position than the other confiding creditors of the insolvent debtor bank.
As to the $2,000 loaned by the appellant to the Bank of Greenville, and the other small sums arising out of the dealings between the banks, as already hereinbefore set out, it cannot be seriously insisted that appellant has the semblance of right to impress a trust on any thing or anybody, natural or artifical.
The doctrine of subrogation has no room for consideration in this case. ¥e have already seen that the sellers of the cotton, as well as the buyers, Hall and Pullen, are without complaint. The appellant was not required, in any kind of manner, to pay any debt for Hall, Pullen or any one else. It had its recourse on Hall and Pullen so long as it retained their checks; but these it voluntarily parted with, taking the bills of lading in extinguishment thereof.
The decree of the court below is in accordance with these views, and is

Affirmed.